Exhibit 10.10

 

ACCURIDE CORPORATION

INCENTIVE COMPENSATION PLAN

 


I.              ESTABLISHMENT AND PURPOSE


 

Accuride Corporation (the “Company”) hereby establishes the Accuride Corporation
Incentive Compensation Plan (as amended from time to time, the “Plan”).  The
purpose of the Plan is to (i) attract and retain highly qualified individuals;
(ii) obtain from each eligible Plan participant the best possible performance;
(iii) establish one or more performance goals based on objective criteria;
(iv) further underscore the importance of achieving business objectives for the
short and long term; and (v) include in each eligible Plan participant’s
compensation package an annual incentive component which is tied directly to the
achievement of those objectives.

 

To the extent applicable, the Plan is intended to qualify as performance-based
compensation under Section 162(m) of the Internal Revenue Code of 1986, as
amended and the regulations issued thereunder (the “Code”).

 


II.            EFFECTIVE DATE; TERM


 

The Plan will be effective for performance periods occurring after the Plan is
approved by the Company’s shareholders under Section X.  Once effective, the
Plan shall remain in effect until such time as it shall be terminated by the
Committee (as defined below).  The Committee may terminate the Plan at any time;
provided, however that except in the event of a Change in Control (as defined
below), the Committee may not terminate the Plan during any performance period
without payment of a pro rata portion of any bonus based on the period of time
elapsed during the performance period and a determination of the Committee as to
satisfaction of pro rata Performance Goals for such period.  For this purpose,
“Change in Control” shall have the meaning set forth in the Company’s Amended
and Restated Incentive Award Plan, as amended from time to time and any
replacement plan thereof.

 


III.           ADMINISTRATION


 

The Plan shall be administered by the Compensation and Human Resources Committee
of the Board of Directors of the Company or a subcommittee thereof (the
“Committee”); which Committee shall consist solely of two or more members who
shall qualify as “outside directors” under Section 162(m) of the Code.

 

The Committee shall have full power to construe and interpret the Plan,
establish and amend rules and regulations for its administration, and perform
all other acts relating to the Plan, including the delegation of administrative
responsibilities, that it believes reasonable and proper and in conformity with
the purposes of the Plan.

 

Any decision made, or action taken, by the Committee arising out of or in
connection with the interpretation and/or administration of the Plan shall be
final, conclusive and binding on all persons affected thereby.

 

--------------------------------------------------------------------------------


 


IV.           ELIGIBILITY AND PARTICIPATION


 

Eligibility to participate in the Plan is limited to certain salaried employees
of the Company as determined and selected by the Committee (each a
“Participant”), but including all individuals who are “covered employees” within
the meaning of Code Section 162(m) and the regulations and published guidance
thereunder (“Covered Employees”).

 


V.            BUSINESS CRITERIA


 

A Participant may receive a bonus payment under the Plan based upon the
attainment of performance objectives which are established by the Committee and
relate to one or more of the following corporate business criteria with respect
to the Company, any of its subsidiaries or a designated business unit (the
“Performance Goals”):  (i) earnings (either net or gross and either before or
after interest, taxes, depreciation, amortization and/or other adjustments
described under the Company’s credit agreements), (ii) economic value-added (as
determined by the Committee), (iii) sales or revenue, (iv) net income (either
before or after taxes), (v) cash flow (including, but not limited to, operating
cash flow and free cash flow), (vi) return on capital, (vii) return on invested
capital, (viii) return on stockholders’ equity, (ix) return on assets,
(x) stockholder return, (xi) return on sales, (xii) gross or net profit margin,
(xiii) productivity, (xiv) expense, (xv) operating margin, (xvi) operating
efficiency, (xvii) customer satisfaction, (xviii) working capital, (xix)
earnings per share, (xx) price per share of common stock, (xxi) market share,
(xxii) profits, (xxiii) disposition or acquisition of assets, (xxiv) cost
savings, (xxv) regulatory body approval for commercialization of new products,
(xxvi) settlement of disputes, (xxvii) funds from operations, (xxviii) plant
closings or start-ups, (xxix) sales penetration or new business awards, or (xxx)
any other objectively determinable strategic objectives, any of which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group market performance indicators or indices.

 

The Committee may, in its discretion, provide that one or more objectively
determinable adjustments shall be made to one or more of the Performance Goals. 
Such adjustments may include, but are not limited to, one or more of the
following:  (i) items related to a change in accounting principle; (ii) items
relating to financing activities; (iii) expenses for restructuring or
productivity initiatives; (iv) other non-operating items ; (v) items related to
acquisitions; (vi) items attributable to the business operations of any entity
acquired by the Company during the performance period; (vii) items related to
the disposal of a business or segment of a business; (viii) items related to
discontinued operations that do not qualify as a segment of a business under
applicable accounting principles; (ix) items attributable to any stock dividend,
stock split, combination or exchange of shares occurring during the performance
period; (x) any other items of significant income or expense which are
determined to be appropriate adjustments; (xi) items relating to unusual or
extraordinary corporate transactions, events or developments; (xii) items
related to amortization of acquired intangible assets; (xiii) items that are
outside the scope of the Company’s core, on-going business activities; (xiv)
commercial vehicle industry build rates; or (xv) items relating to any other
unusual or nonrecurring events or changes in applicable laws, accounting
principles or business conditions.  All such determinations shall be made within
the time prescribed by, and otherwise in compliance with, Section 162(m) of the
Code.

 

2

--------------------------------------------------------------------------------


 


VI.           BONUS DETERMINATIONS


 

Any bonuses paid to Participants under the Plan shall be based upon objectively
determinable bonus formulas that tie such bonuses to one or more performance
objectives relating to the Performance Goals.  Bonus formulas may be set for
performance periods of one, two or three fiscal years of the Company.  A
performance period may be concurrent or consecutive.  Participant need not be
employed on the first day of a performance period, but must be employed in an
eligible position for at least three months of a performance period in order to
be eligible to participate in the Plan for that performance period.  If a
Participant becomes eligible to participate in the Plan during a performance
period, the Committee shall determine if such Participant shall be eligible to
participate in an award for such performance period and whether or not such
award may be prorated for such period.

 

Bonus formulas for Participants shall be adopted for each performance period by
the Committee no later than the latest time permitted by Section 162(m) of the
Code (generally, for performance periods of one year or more, no later than 90
days after the commencement of the performance period) and while the performance
relating to the Performance Goal(s) remain substantially uncertain within the
meaning of Section 162(m) of the Code.

 

Although the Committee may in its sole discretion reduce a bonus payable to a
Participant pursuant to the applicable bonus formula, the Committee shall have
no discretion to increase the amount of a Covered Employee’s bonus as determined
under the applicable bonus formula.

 

The maximum bonus payable to a Participant under the Plan shall not exceed 200%
of such Participant’s base salary with respect to any performance period.

 

The payment of a bonus to a Participant with respect to a performance period
shall be conditioned upon the Participant’s employment by the Company on the
last day of the performance period; provided, however, that the Committee may
make exceptions to this requirement, in its sole discretion, in the case of a
Participant’s death or disability or Change in Control.

 

No bonuses shall be paid to Participants unless and until the Committee makes a
certification in writing with respect to the attainment of the performance
objectives as required by Section 162(m) of the Code.

 


VII.         ADDITIONAL CONDITIONS


 

For each performance period the Company will prepare proposed “Eligibility,
Target Opportunity and Administrative Guidelines” (the “Guidelines”) that set
forth eligibility and other administrative details regarding awards for such
performance period.  The Committee shall approve the Guidelines along with the
applicable Performance Goals within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.

 

Once a bonus formula is established under Section VI based on one or more of the
Performance Goals, the Committee may with the consent of the Participant
establish (and once established, rescind, waive or amend) additional conditions
and terms of payment of awards

 

3

--------------------------------------------------------------------------------


 

(including but not limited to the achievement of other financial, strategic or
individual goals, which may be objective or subjective) as it deems desirable in
carrying out the purposes of the Plan and may take into account such other
factors as it deems appropriate in administering any aspect of the Plan. 
However, the Committee shall have no authority to increase the amount of a
targeted award granted to any Covered Employee or to pay an award under the Plan
if the Performance Goal has not been satisfied.

 

The payment of an award to a Participant with respect to a performance period
shall be conditioned upon the Participant’s employment by the Company on the
last day of the performance period; provided, however, that in the discretion of
the Committee, awards may be paid to Participants who have retired or whose
employment has terminated after the beginning of the period for which an award
is made, or to the designee or estate of a Participant who died during such
period.

 


VIII.        PAYMENT OF AWARDS


 

All awards shall be paid in (i) cash or (ii) with the consent of the Participant
and the Committee, the equivalent value of common stock of the Company (“Common
Stock”) based on the fair market value of the Common Stock on the date the bonus
is awarded, as determined by the Committee.  The Committee may impose vesting
and other similar conditions upon any payment of awards made in Common Stock;
provided that any vesting terms shall not be longer than four years following
the date of payment in Common Stock.  For this purpose fair market value shall
have the meaning set forth in the Company’s Equity Incentive Plan.

 

No awards shall be paid unless and until the Committee certifies, in writing,
that the amounts payable with respect to each award, and all awards in the
aggregate, do not exceed the limitations set forth in Section VI and that the
amount payable to each Participant does not exceed the amount of the targeted
award granted to the Participant at the beginning of the performance period.
Awards shall be paid as soon as practicable following the end of the performance
period, but in no event shall payment be made later than two and one half months
following the end of the performance period.  If a Participant voluntarily
terminates employment or is involuntarily terminated for any reason (except for
those reasons described above) after the end of the performance period but
before distribution of the award, he or she shall forfeit any rights to an award
for such performance period, unless such forfeiture is prohibited by applicable
state, provincial or other prevailing law.

 


IX.           SPECIAL AWARDS AND OTHER PLANS


 

Nothing contained in the Plan shall prohibit the Company from granting awards or
authorizing other compensation to any person under any other plan or authority
or limit the authority of the Company to establish other special awards or
incentive compensation plans providing for the payment of incentive compensation
to employees (including those employees who are eligible to participate in the
Plan).

 


X.            STOCKHOLDER APPROVAL


 

No awards shall be paid under the Plan unless and until the Company’s
stockholders shall have approved the Plan and the Performance Goals as required
by Section 162(m) of the Code.

 

4

--------------------------------------------------------------------------------


 


XI.           AMENDMENT OF THE PLAN


 

The Compensation Committee shall have the right to amend the Plan from time to
time or to repeal it entirely or to direct the discontinuance of awards either
temporarily or permanently; provided, however, that no amendment of the Plan
that changes the maximum award payable to any Participant as set forth in
Section VI, or materially amends the definition of Performance Goals under
Section V, shall be effective before approval by the affirmative vote of a
majority of shares voting at a meeting of the shareholders of the Company.

 


XII.         RIGHTS OF PLAN PARTICIPANTS


 

Neither the Plan, nor the adoption or operation of the Plan, nor any documents
describing or referring to the Plan (or any part hereof) shall confer upon any
Participant any right to continue in the employ of the Company or shall
interfere with or restrict in any way the rights of the Company, which are
hereby expressly reserved, to discharge any Participant at any time for any
reason whatsoever, with or without cause.

 

No individual to whom an award has been made or any other party shall have any
interest in the cash or any other asset of the Company prior to such amount
being paid.

 

No right or interest of any Participant shall be assignable or transferable, or
subject to any claims of any creditor or subject to any lien.

 


XIII.        MISCELLANEOUS


 

The Company shall deduct all federal, state and local taxes required by law or
Company policy from any award paid hereunder.

 

In no event shall the Company be obligated to pay to any Participant an award
for any period by reason of the Company’s payment of an award to such
Participant in any other period, or by reason of the Company’s payment of an
award to any other Participant or Participants in such period or in any other
period.  Nothing contained in this Plan shall confer upon any person any claim
or right to any payments hereunder.  Such payments shall be made at the sole
discretion of the Committee.

 

The Plan shall be unfunded.  Amounts payable under the Plan are not and will not
be transferred into a trust or otherwise set aside.  The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any award under the Plan.  Any
accounts under the Plan are for bookkeeping purposes only and do not represent a
claim against the specific assets of the Company.

 

It is the intent of the Company that the Plan and awards made hereunder shall
satisfy and shall be interpreted in a manner that satisfies any applicable
requirements as performance-based compensation within the meaning of
Section 162(m) of the Code.  Any provision, application or interpretation of the
Plan that is inconsistent with this intent to satisfy the standards in
Section 162(m) of the Code shall be disregarded.

 

5

--------------------------------------------------------------------------------


 

Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.

 

The Plan and the rights and obligations of the parties to the Plan shall be
governed by, and construed and interpreted in accordance with, the law of the
State of Delaware (without regard to principles of conflicts of law).

 


XIV.        SECTION 409A COMPLIANCE


 

Payments under this Plan are intended to be exempt from the provisions of Code
Section 409A; provided however, that if any amounts under this Plan are subject
to Code Section 409A, then the Plan shall be administered in compliance with
Code Section 409A and shall be interpreted, to the extent possible, to comply
with Code Section 409A.  The Plan shall not be adjusted, amended or suspended in
a way that results in a violation of Code Section 409A or any other provisions
of applicable law.  Any such adjustment, amendment or suspension shall be null
and void.  To the extent subject to Code Section 409A, then payments made by the
Company will payable at a specified time or pursuant to a fixed schedule within
the meaning of Treas. Reg. §1.409A-3(i)(1)(iv).  Notwithstanding any other
provision of this Plan to the contrary, neither the time nor the schedule of any
payment under this Plan may be accelerated or subject to a further deferral
except as provided in Treas. Reg. §1.409A-3(j)(4).  Payment under this Plan may
be delayed only in accordance with the regulations issued pursuant to Code
Section 409A.

 

_   _   _   _   _   _   _   _

 

Adopted by Accuride Corporation on February 25, 2009.

 

6

--------------------------------------------------------------------------------